Per Curiam.—
The question here is, whether on the affidavit of defence, the plaintiff shall have judgment. As between the original parties to this bill, we think the drawee could not have recovered. It was taken by him from one of the partners, in the name of the firm, for his individual debt, and was accepted by the same partner, residing at St. Louis, in the name of the firm located at Philadelphia, on which it was drawn. These were circumstances so far out of the usual course of trade, as to put the drawee on his guard, against the fraud on the partner of the firm in Philadelphia, which fraud in point of fact existed, as appears by the affidavit. Are the plaintiffs as endorsees in any better situation 1 The rule is that an endorsee under such circumstances, in order to recover, at least must prove that he gave value for the endorsement, and in some cases he must even show that he took it without any circumstances of suspicion, or his ownership will not be held bona fide. Here there is no such proof before us. Under this proceeding, the plaintiff could not give such evidence to the court. We must determine on what is before us, and the case must therefore go to a jury. See Heath v. Sansom, 2 Ba. and Ad. 291, where the whole subject is discussed.
Rule discharged.